                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

VAUGHN WILLIAM HINMAN,

             Plaintiff,

v.                                                                No. CV 20-286 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

             Defendant.

                                 FINAL JUDGMENT

      THE COURT, having issued the Order Granting Unopposed Motion to Remand

Under Sentence Four of 42 U.S.C. § 405(g), (Doc. 22), enters this Judgment in

compliance with Rule 58 of the Federal Rules of Civil Procedure. Defendant’s

Unopposed Motion to Remand for Further Administrative Proceedings Pursuant to

Sentence Four of 42 U.S.C. § 405(G), (Doc. 21), shall be GRANTED. This case is

remanded to the Commissioner for further proceedings under Sentence Four of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.

                                 _________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
